SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING (Check one): [] Form 10-K [ ] Form 20-F [ ] Form 11-K [X] Form 10-Q [ ] Form 10-D [ ] Form N-SAR [ ] Form N-CSR For the Period Ended: December 31, 2016 [ ] Transition Report on Form 10-K [ ] Transition Report on Form 20-F [ ] Transition Report on Form 11-K [ ] Transition Report on Form 10-Q [ ] Transition Report on Form N-SAR For the Transition Period Ended: Nothing in this Form shall be construed to imply that theCommission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I - REGISTRANT INFORMATION PHI GROUP, INC. Full Name of Registrant Providential Holdings, Inc. Former Name if Applicable 5348 Vegas Drive # 237 Address of Principal Executive Office (Street and Number) Las Vegas, NV 89108 City, State and Zip Code PART II - RULES 12b-25 (b) AND (c) If the subject report could not be filed without reasonable effort or expense and the registrant seeks relief pursuantto Rule 12b-25(b), the following should be completed. (Checkbox if appropriate) 1 [X] (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; [X] (b) The subject annual report or semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K or Form N-SAR, or portion thereof will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and [ ] (c) The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable) . PART III – NARRATIVE The Registrant is unable to file, without unreasonable effort and expense, its Form 10-Q for the fiscal quarter ended December 31, 2016, due to the requirement for additional time by the auditors to review its financial information to be included in the referenced Form 10-Q . PART IV - OTHER INFORMATION (1) Name and telephone number of person to contact in regard to this notification: HenryFahman ) 475-5430 (Name) (Area Code) (Telephone Number) (2) Have all or other periodic report required under section13 or 15(d) of the Securities Exchange Act of 1934 or section 30 of the Investment Company act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If the answer is no, identify report(s). [X] Yes [ ] No (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? [ ] Yes [X] No 2 If so, attach an explanation of the significant change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. PHI GROUP, INC. (Name of Registrant Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Dated: February 14, 2017 By: /s/ Henry Fahman Henry Fahman Title: Chairman & CEO ATTENTION Intentional misstatements or omissions of fact constitute Federal Criminal Violations (See 18 U.S.C. 1001). 3
